DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.	The abstract of the disclosure is objected to because it contains legal phraseology such as the word "said" in "said catheter system" (last line) and because the abstract is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 3 objected to because of the following informalities:
Claim 1, lines 7 and 9 – “longitudinal axis of the catheter” should be amended to read “longitudinal axis of the catheter shaft” instead to match the established naming convention set forth previously in the claim.  
Claim 3, line 1 – “wherein the first balloon chamber and second balloon chamber” is missing an article and should be amended to read “wherein the first balloon chamber and the second balloon chamber” instead.
Claim 11, line 1 – “wherein the one or more radio-opaque marker” is not in proper plural form, and should be amended to read “wherein the one or more radio-opaque markers” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the one or more radio-opaque markers" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the radio-opaque markers are introduced in claim 10, and claim 11 depends from claim 9. It is recommended that claim 11 be rewritten to depend from claim 10 instead.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-16 of U.S. Patent No. 11,185,332 (Levit). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present application are anticipated by the claims of Levit '332 as mapped below:

Claims
Present 
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
‘332
1

2
3
4
1
5
6
10
11
12
13
14
15
16


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,185,332 (Levit) in view of Lee et al. (PGPub US 2016/0375230 A1). Levit ‘332 recites each of the limitations of claim 1 of the present application, yet fails to specifically recite wherein the first balloon chamber is disposed on a first lateral side of the proximal portion and the second balloon chamber is disposed on a second lateral side of the proximal portion.
	However, in the same field of endeavor of balloon catheter systems for treating acute kidney injury (abstract), Lee et al. teaches a catheter shaft (301 in Fig. 3A) comprising an inflatable balloon (302), wherein the inflatable balloon comprises a first balloon chamber (303a in Fig. 3C) and a second balloon chamber (303b). Lee et al. further teaches wherein the first balloon chamber (303a) is disposed on a first lateral side of the proximal portion (see Fig. 3C, 303a is on the left lateral side) and the second balloon chamber (303b) is disposed on a second lateral side of the proximal portion (303b is on the right lateral side).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Lee et al. into the claims of Levit ‘332 and included wherein the first balloon chamber is disposed on a first lateral side of the proximal portion and the second balloon chamber is disposed on a second lateral side of the proximal portion. One of ordinary skill in the art would have been motivated to perform this modification because the device of Lee et al. operates in the same way that the device of Levit ‘332 does (see Fig. 2 of Lee et al.), and because requiring the first and second balloon chambers to be disposed on first and second lateral sides of the proximal portion of the catheter shaft would enable the balloon to occlude both renal artery ostia simultaneously, thereby reducing the risk of acute kidney failure during treatment (PP [0050]: “the inflated first balloon occlude the orifice of both sides of renal arteries so that the bolus influx of contrast media (or any other harmful agents during the application of the invention device) flowing from supra-renal aorta is prevented from entering into renal arteries and cause subsequent toxic effect”) while still facilitating blood flow over the catheter (PP [0052]: “A bilateral inflated balloon (303a and 303b) connected to each side of catheter 301 via connection tube 304 to occlude the orifices of both sides of renal arteries are shown in FIG. 3C, which also allows blood to flow along the catheter”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PGPub US 2016/0375230 A1).
With respect to claim 1, Lee et al. discloses a device for occluding vasculature of a subject (Fig. 2, abstract), the device comprising: a catheter shaft (301 in Fig. 3A) comprising a proximal portion (proximal portion near balloon in Fig. 5, for example) and a distal portion (distal portion near control box in Fig. 5, for example); and an inflatable balloon (302 in Fig. 3A) disposed on the proximal portion of the catheter shaft (301), wherein the inflatable balloon (302) comprises a first balloon chamber (303a in Fig. 3C) and a second balloon chamber (303b), the first and second balloon chambers (303a-b) being formed by one or more of (i) fixedly attaching a first length of the inflatable balloon (302 in Fig. 3A) to the catheter shaft (301) along a longitudinal axis of the catheter shaft to form a first longitudinal bond (see Fig. 3C, each balloon has an inner length attached to the catheter shaft), (ii) fixedly attaching a second length of the inflatable balloon (302 in Fig. 3A) to the catheter shaft (301) along a longitudinal axis of the catheter shaft (301) to form a second longitudinal bond (see Fig. 3C, each balloon has an inner length attached to the catheter shaft) extending thereon, wherein the inflatable balloon (302 in Fig. 3A) has an expanded configuration (claim 55) which, when advanced into a blood vessel and positioned adjacent blood vessel ostia of the subject, is sized to occlude the blood vessel while allowing blood flow over the catheter shaft (see Fig. 2, PP [0010]: "the balloon occlude the orifice of both sides of renal arteries after inflation while allowing blood flow goes through the inflated balloon during application of the device inside abdominal aorta"), and wherein the distal portion is configured to remain outside a body of the subject when the proximal portion is positioned adjacent blood vessel ostia of the subject (see Fig. 5 for example, the distal portion of the catheter shaft remains outside of the body).
Regarding claim 2, Lee et al. further discloses wherein the first balloon chamber (303a in Fig. 3C) is disposed on a first lateral side of the proximal portion (301) and the second balloon chamber (303b) is disposed on a second lateral side of the proximal portion (301).
Regarding claim 3, Lee et al. further discloses wherein the first balloon chamber and [the] second balloon chamber (303a-b in Fig. 3C) are each longitudinal balloon chambers (see Fig. 3A, the balloon chambers extend longitudinally).
Regarding claim 4, Lee et al. further discloses wherein the first balloon chamber and the second balloon chamber (303a-b in Fig. 3C) are in fluid communication with one another (see claims 58-59).
Regarding claim 5, Lee et al. further discloses wherein the first balloon chamber and the second balloon chamber (303a-b in Fig. 3C) are configured to inflate simultaneously (see claims 58-59, since the inflation lumen is connected to both the first and second balloon chambers to provide inflation fluid for expansion, any addition of inflation fluid would cause the two chambers to inflate simultaneously).
Regarding claim 8, Lee et al. further discloses wherein the inflatable balloon (302 in Fig. 3A) comprises a figure-eight, dumbbell, or butterfly-like cross section (see Fig. 3C) about the catheter shaft (301) disposed therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub US 2016/0375230 A1).
Regarding claim 6, Lee et al. fails to explicitly disclose wherein the first longitudinal bond extends 80% of the length of the inflatable balloon.
	It appears that the device of Lee et al. would operate equally well with the claimed relationship between the length of the first longitudinal bond and the length of the inflatable balloon since the balloon of Lee et al. is intended to remain secured to the shaft upon and during inflation (see cross-section view in Fig. 3C). Furthermore, applicant places no criticality on the length of the first longitudinal bond, only stating in the specification that: “In some embodiments, the first longitudinal bond 505a may extend a length of the inflatable balloon 102 within a range of about 80% to about 99% of the length of the inflatable balloon 102. The first longitudinal bond 505a may, for example, extend 90% of the length of the inflatable balloon 102” (PP [0074]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to incorporate wherein the first longitudinal bond extends 80% of the length of the inflatable balloon because it appears to be an arbitrary design consideration which fails to patentably distinguish over the Lee et al. disclosure.
Regarding claim 7, Lee et al. fails to explicitly disclose wherein the second longitudinal bond extends 90% of the length of the inflatable balloon.
	It appears that the device of Lee et al. would operate equally well with the claimed relationship between the length of the second longitudinal bond and the length of the inflatable balloon since the balloon of Lee et al. is intended to remain secured to the shaft upon and during inflation (see cross-section view in Fig. 3C). Furthermore, applicant places no criticality on the length of the second longitudinal bond, only stating in the specification that: “In some embodiments, the second longitudinal bond 505b may extend a length of the inflatable balloon within a range of about 80% to about 99% of the length of the inflatable balloon 102. The second longitudinal bond 505a may, for example, extend 90% of the length of the inflatable balloon 102” (PP [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to incorporate wherein the second longitudinal bond extends 90% of the length of the inflatable balloon because it appears to be an arbitrary design consideration which fails to patentably distinguish over the Lee et al. disclosure.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub US 2016/0375230 A1) in view of Mafi (PGPub US 2014/0222093 A1).
Regarding claim 9, Lee et al. discloses one or more position indication features disposed on the device (PP [0011]: "a position indication means on the catheter").
	However, Lee et al. fails to disclose one or more indication features disposed on the expandable balloon.
	In the related field of balloon catheters (abstract), Mafi teaches a catheter shaft (17 in Fig. 1) comprising a balloon (50), wherein the balloon (50 in Fig. 3) comprises one or more position indication features (100).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Lee et al. disclosure to incorporate the teachings of Mafi and include one or more position indication features disposed on the expandable balloon. One of ordinary skill in the art would have been motivated to perform this modification to indicate the position and location of the expandable balloon to assure proper alignment of the device within the surgical site (PP [0004]).
Regarding claim 10, Lee et al. as modified by Mafi further discloses wherein the one or more position indication features (100 in Fig. 3 of Mafi) comprises one or more radio-opaque markers (see Mafi’s PP [0037]: "radiopaque-coated substantially flat horizontal surfaces 100 of the balloon 50").
Regarding claim 11, Lee et al. as modified by Mafi further discloses wherein the one or more radio-opaque markers (100 in Fig. 3 of Mafi, PP [0037]: "radiopaque-coated substantially flat horizontal surfaces 100 of the balloon 50") comprise one or more radio-opaque longitudinal markers (100 extend longitudinally along the balloon 50 in Fig. 3 of Mafi).
Regarding claim 12, Lee et al. as modified by Mafi further discloses wherein the one or more radio-opaque markers (100 in Fig. 3 of Mafi, PP [0037]: "radiopaque-coated substantially flat horizontal surfaces 100 of the balloon 50") comprises a plurality of radio-opaque longitudinal markers (100 are oriented longitudinally along the length of balloon 50 in Fig. 3 of Mafi) disposed on the expandable balloon (50) along a longitudinal axis of the expandable balloon (50).
Regarding claim 13, Lee et al. as modified by Mafi further discloses wherein the expandable balloon (301 in Fig. 3A of Lee et al.) is positioned adjacent renal artery ostia of a subject (see Fig. 2, claim 55 of Lee et al., Mafi’s PP [0004] teaches that the markers are configured to indicate the orientation of the balloon thereby the markers are capable of indicating the orientation of the expandable balloon when positioned adjacent renal artery ostia of the subject, as claimed).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub US 2016/0375230 A1) in view of Cragg et al. (US Patent No. 5,795,331).
Regarding claim 15, Lee et al. fails to specifically disclose wherein fixedly attaching comprises adhering.
	In the same field of balloon catheters (abstract), Cragg et al. discloses fixedly attaching a balloon (52 in Fig. 1) to a catheter (12), wherein fixedly attaching comprises adhering (col. 10, lines 10-13): "The delivery extension tube may be formed of a thin walled TEFLON or polyethylene tube and adhered to the balloon 52 by adhesive bonding or thermal welding or bonding").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Lee et al. disclosure to incorporate the teachings of Cragg et al. and include wherein fixedly attaching comprises adhering. One of ordinary skill in the art would have been motivated to perform this modification because adhering balloons to catheter shafts is a known method in the art for fixedly attaching a balloon to a catheter shaft.
Allowable Subject Matter
Claim 14 would be allowable upon submission of a proper Terminal Disclaimer if the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The subject matter of the claim 14 filed on 11/24/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 14, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the one or more radio-opaque longitudinal markers are configured to change from a straight configuration to a bowed configuration when expanded adjacent blood vessel ostia of the subject, in combination with the other limitations of the independent claim.
	The closest prior art is Mafi, which discloses a catheter shaft (17 in Fig. 1) comprising a balloon (50), wherein the balloon (50 in Fig. 3) comprises one or more radio-opaque longitudinal markers (100) configured to indicate the orientation of the expandable balloon (PP [0004]).
	However, Mafi fails to disclose wherein the one or more radio-opaque longitudinal markers are configured to change from a straight configuration to a bowed configuration when expanded adjacent blood vessel ostia of the subject, since Mafi fails to disclose a compliant balloon or compliant radio-opaque longitudinal markers capable of bending/bowing upon expansion. Furthermore, the prior art of record does not suggest any motivation to modify the Mafi disclosure to arrive at these features.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  

/MELANIE R TYSON/Primary Examiner, Art Unit 3771